We are of the opinion that the Court of Common Pleas properly allowed the amendment of the plaintiff's declaration.
While it may be true that elsewhere, in many instances, appellate courts merely revise the proceedings of inferior courts, and that when such is the case, the jurisdiction of the appellate court is limited to the case made by the pleadings in the court below and brought up by the record, a different practice prevails in this State. Here, an appeal brings up the case to the appellate court, not simply to be revised, but to be tried de novo, in the same manner as though there had been no previous trial in the lower court; indeed it often happens that there has been no previous trial in the lower court, one or the other of the parties having submitted to judgment for the purpose of removing the case for trial to the higher court. This being the effect of an appeal, we think that it is competent for the appellate court to permit amendments to be made as freely as though the action had been originally begun in that court, provided only that the amendments do not increase the amount claimed, on to be recovered in the suit beyond the jurisdiction of the inferior court.
Defendant's petition for a new trial denied and dismissed, with costs.